Citation Nr: 0114132	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  96-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and parent


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1982.

This appeal arises from an April 1995 rating decision of the 
New York, New York, Regional Office (RO) which denied service 
connection for a psychiatric disability.  The veteran 
appealed this determination.

A hearing was held before the Board of Veterans' Appeals 
(Board) in April 2001.  This hearing was conducted by the 
undersigned who will make the final determination in this 
case.  38 U.S.C.A. § 7102(a) (West Supp. 2000).


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, (to 
be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107) (VCAA).  This act introduces several fundamental 
changes into VA's adjudication process.  This law requires VA 
to assist the appellant in obtaining all pertinent records 
regarding his claim.  In addition, the new law requires that 
VA provide the appellant with a VA examination to establish 
the etiology of any current psychiatric disorder.  As these 
procedures could not have been followed by the RO during the 
pendency of this appeal, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), VA must first 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.

The veteran has alleged that he first evidenced symptoms of 
his current psychiatric disorder during his military service 
in an episode from October/November 1980 when he inexplicably 
left his assigned post.  This episode is confirmed in a lay 
statement prepared by his commanding officer dated in 
September 1995, and by his mother during testimony at the 
Board hearing in April 2001.  His service medical records 
fail to report any treatment or diagnosis for a psychiatric 
disability.  In fact, on a medical history report completed 
in December 1981, the veteran categorically denied having any 
history of the listed psychiatric symptoms.

After his separation from the military, the veteran received 
treatment and numerous hospitalizations for his psychiatric 
complaints.  However, the diagnoses have been inconsistent 
and include major depressive disorder, alcohol dependence, 
mood disorder, borderline (antisocial) personality disorder, 
paranoid-type schizophrenia, depressed-type schizoaffective 
schizophrenia, and psychosis.  The veteran received a 
comprehensive Department of Veterans Affairs (VA) psychiatric 
examination in November 1994.  However, this examiner failed 
to provide an opinion on the etiology of the veteran's 
current psychiatric disorder.  

The Board is prohibited from basing its decisions on its own 
unsubstantiated medical opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  As there is competent lay evidence of 
possible psychiatric symptoms during military service, 
inconsistent diagnoses, and a lack of a competent medical 
opinion discussing any nexus between the veteran's current 
psychiatric disability and the incidents of his military 
service, the Board finds that an additional VA examination is 
required under the VCAA.  Regarding this examination, the 
Board notes that the veteran alleged at his hearing in April 
2001, for what appears to be the first instance, that he also 
suffered psychiatric symptomatology during his basic 
training.  On remand, the veteran should be asked to prepare 
a written statement with as much detail as possible 
describing this incident.

In addition, there appears to be pertinent medical evidence 
identified by the veteran that is not associated with the 
claims file.  The veteran's service medical records are of 
record.  However, a review of these records indicates that 
his entrance examination is missing.  During his November 
1994 VA examination, the veteran appears to have claimed that 
he attempted suicide by jumping from a first floor into a 
basement in 1992.  He alleged that this fall left him 
unconscious and hospitalized.  At his hearing on appeal in 
November 1995, the veteran asserted that he had received 
psychiatric evaluations prior to accepting employment as a 
corrections officer, and in connection with employment as a 
police officer in either 1988 or 1989.  He testified that he 
had also received ongoing psychiatric treatment at a state 
sponsored outpatient clinic.  The RO did attempt to obtain 
the private outpatient records, but a response from this 
clinic merely consisted of a short letter dated in November 
1995 that confirmed the veteran's ongoing treatment, his 
diagnosis, and prescribed medications.  At his Board hearing 
in April 2001, the veteran claimed that he was seen by a 
private physician beginning in 1989 or 1990 for anxiety, and 
indicated that he currently received psychiatric outpatient 
treatment at his local VA Medical Center since at least 1994 
and possibly on one occasion in 1983.  VA is obligated to 
obtain all pertinent medical evidence in connection with a 
claim for compensation.  See Caffery v. Brown, 6 Vet. App. 
377 (1994).  On remand, the RO must also request his relevant 
employment and medical records.

Finally, the veteran testified in April 2001 that he 
currently received Social Security Administration (SSA) 
disability benefits as a result of his psychiatric disorder.  
The United States Court of Appeals for Veterans Claims 
(Court) has ruled on the importance of VA obtaining relevant 
SSA records in connection with claims for VA disability 
compensation.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Therefore, the RO must also obtain the underlying 
medical evidence reviewed by the SSA in the award of the 
veteran's disability benefits.  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider who has treated him 
for a psychiatric disability since 
service separation.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from all 
identified treatment sources.  In 
addition, the RO should directly contact 
the veteran and request that he submit 
any copies of service medical records in 
his possession.  The RO should obtain the 
appropriate signed release forms and 
specifically request legible copies of 
all treatment records from the East 
Setauket Center in East Setauket, New 
York; psychiatric evaluations in 
connection with employment as a police 
officer and/or corrections officer; a 
private physician that treated the 
veteran for anxiety since 1989 or 1990, 
and a private hospital that treated the 
veteran following a purported suicide 
attempt in 1992.  The RO should also 
request copies of all treatment records 
from the Northport VA Medical Center.  
All attempts to secure this evidence must 
be documented in the claims folder by the 
RO.  Efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  In an effort to ensure that all 
alleged signs and symptoms of the 
veteran's psychiatric disability during 
his military service are identified, the 
RO should contact the veteran and request 
a comprehensive statement containing as 
much detail as possible regarding his 
claimed in-service symptoms during basic 
training and during field exercises in 
October/November 1980.  The veteran's 
statement should include as much detail 
as possible.  The veteran is hereby 
informed that the United States Court of 
Appeals for Veterans Claims has held that 
asking him to provide the underlying 
facts of claimed in-service incidents 
does not constitute either an impossible 
or an onerous task.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

3.  The RO should contact the SSA and 
secure any decision which awarded 
disability benefits in 1995, as well as 
legible copies of all medical records 
used in preparing that decision.  Any and 
all responses received from these 
requests must be documented in the 
veteran's claims file.  Efforts to secure 
these records must continue until the RO 
is reasonably certain these records do 
not exist or further efforts would be 
futile.  If the RO is unable to secure 
these records, then it must inform the 
veteran of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

4.  The RO must contact the National 
Personnel Records Center (NPRC) and 
inform them that the veteran's entrance 
examination, presumably dated sometime 
about September 1978, was missing from 
the forwarded service medical records.  
The NPRC should be asked to search for 
this examination report.  If such a 
report is located by the NPRC, it should 
be forwarded and associated with the 
claims file.  If the NPRC cannot locate 
the report, then it should identify 
alternative sources for this evidence.  
The RO must conduct development and 
follow-up on all identified alternative 
sources.  Efforts to secure these records 
must continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If the 
RO is unable to secure a report of the 
veteran's entrance examination, then it 
must inform him of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

5.  The veteran should be afforded the 
appropriate VA examination to determine 
the current nature and etiology of any 
demonstrated psychiatric disorder.  All 
indicated testing in this regard should 
be performed and the claims folder should 
be made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that any 
demonstrated psychiatric disability is 
the result of, or was chronically 
aggravated by, the veteran's military 
service.  The examiner should 
specifically discuss the relationship 
between any current psychiatric 
disability and the appellant's alleged 
psychiatric symptoms during his basic 
training, and in October/November 1980.  
A complete rationale for all opinions 
expressed must be provided.  The 
examination report should be typed.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

8.  The veteran's claim for service 
connection for a psychiatric disability 
should then be readjudicated with 
consideration of all pertinent law, 
regulations, and court decisions.  If the 
veteran's claim remains denied, he should 
be provided with a supplemental statement 
of the case (SSOC), which includes any 
additional pertinent law and regulations.  
This SSOC must specifically inform the 
veteran and his representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate his 
claims.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The applicable 
response time should be allowed.  This 
case should then be returned to the 
Board, if in order, after compliance with 
the customary appellate procedures.

No action is required of the veteran until he is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 

(1999).  The Board intimates no opinion as to the ultimate 
decision warranted in this case, pending completion of the 
requested development.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


